Citation Nr: 0834860	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 1972 rating decision which failed to separately rate 
right lower leg shell fragment wound scar residuals?

2.  Whether there was clear and unmistakable error in a 
February 1972 rating decision which failed to separately rate 
chest shrapnel wound residuals to include a retained foreign 
body and a rib fracture?

3.  Entitlement to an increased rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
lower leg.

4.  Entitlement to a compensable evaluation for shell 
fragment wound scars on the chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 until 
January 1971.  He also served in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefit sought.  
In May 2006, the appellant presented testimony before a 
Decision Review Officer at a hearing at the Philadelphia RO.  
A transcript is in the file.

The Board notes that the RO has consistently rated the lower 
leg disability as one involving the left leg, but the record 
shows that this disability pertains to his right leg.  The 
left leg does not have any disability.  Moreover, the veteran 
has not, and is not, claiming  entitlement to service 
connection for a left leg disability.  See October 1971 
claim, February 1972 rating decision.

In the Informal Hearing Presentation, the veteran's 
representative raised a claim of entitlement to service 
connection for a right foot neurological disorder, secondary 
to the residuals of a shell fragment wound to the right lower 
leg, muscle group XI.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The issue of entitlement to an increased rating in excess of 
10 percent for residuals of a shell fragment wound to the 
right lower leg is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1972 rating decision's failure to service 
connect residuals of a chest shrapnel wound with a retained 
foreign body and rib fracture residuals, and a right lower 
leg shell fragment wound scar failed to reasonably exercise 
sound rating judgment.

2.  The veteran's chest shell fragment wound scars are not 
objectively manifested by a limitation of chest function or 
by pain on examination.


CONCLUSIONS OF LAW

1.  The February 1972 rating decision that failed to service 
connect residuals of a chest shrapnel wound with retained 
foreign body, and a right lower leg shell fragment wound scar 
was clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007).

2.  The criteria for a compensable evaluation of a disability 
rating for chest shell fragment wound scars have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 7804.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

To the extent that the Board finds that a February 1972 
rating decision was clearly and unmistakably erroneous the 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable as the determination is one solely of law, and 
the matter is determined on the basis of the record as it 
existed at the time of the decision in issue.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA) does apply, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in November 2002 of the information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
how his right leg shell fragment wound, and chest shell 
fragment wound scar are rated in a July 2005 statement of the 
case.  While VA failed to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question 
for the claim on appeal, for the reasons noted below, that 
error was not prejudicial.  The appellant shows a clear 
understanding of what is needed to be successful in the 
pursuit of the benefits sought on appeal.  The claim was 
readjudicated in a September 2006 supplemental statement of 
the case.  

To the extent that the duty to assist applies to this case, 
the Board finds that VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate the claim, including VA medical 
records, providing the veteran with a hearing, and, as 
warranted by law, affording VA examinations.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Hence, the case is ready for 
adjudication.



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and hearing transcript.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Clear and Unmistakable Error

In the Informal Hearing Presentation, the representative 
argues that the February 1972 rating decision awarding 
service connection for residuals of a right lower leg 
shrapnel wound and rating it under 38 C.F.R. § 4.71a, 
Diagnostic Code 5311 (1971) was clearly and unmistakably 
erroneous.  He argues that VA should have rated the right leg 
shell fragment wound scar and muscle group injury separately.  

The representative also argues that it was clear and 
unmistakable error for the RO to ignore the X-ray evidence at 
the November 1971 VA examination that indicated a retained 
foreign body in the axilla, which should have resulted in an 
additional rating of the chest injury, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5303 (1971).

In October 1971, the veteran submitted a claim for 
entitlement to service connection for "shrapnel wounds of 
chest, right leg, under arm."  A November 1971 VA x-ray 
examination found evidence of an old, healed fracture 
involving the left sixth rib in the posterior axillary line.  
The X-ray also showed a metallic foreign body present in the 
left axilla.  An examination revealed definite muscle loss 
throughout the entire length of the lower right leg scar with 
no loss of function.

The February 1972 rating decision granted service connected 
and assigned a noncompensable rating for chest shrapnel wound 
scars.  Although the rating decision noted the chest X-ray 
findings, the RO did not service connect or rate the residual 
chest injuries.  

The United States Court of Appeals for the Federal Circuit 
has found that where a veteran files more than one claim with 
the RO at the same time, as in this case, and the RO's 
decision acts favorably or unfavorably on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In 
light of that holding the February 1972 rating decision is 
final even though it did not formally deny residuals chest 
injuries or a right leg shell fragment wound scar.

The law provides that a prior final rating action will be 
revised only on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  Such error exists only where it 
appears "undebatably" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decision.  Id. at 314.  Additionally, clear and unmistakable 
error is the kind of error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

The Board finds that it was clearly and unmistakably 
erroneous for VA to ignore the clinical finding that there 
was a retained foreign object in the veteran's chest as well 
as rib fracture residuals.  The Board also finds it was clear 
and unmistakable error for the RO to only rate the muscle 
loss in the right leg when the VA examination clearly showed 
a seven-and-one-half-inch scar on the right leg.  The medical 
evidence was clearly presented, and the RO even cited to this 
same evidence in the February 1972 rating decision.  To 
ignore this evidence was clearly and unmistakably erroneous, 
to which reasonable minds could not differ.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The records show that the veteran was injured in Vietnam, but 
details of the injury or subsequent treatment were not 
contained in his service medical records and could not be 
located by the RO.  From the record, it appears that a land 
mine explosion in Vietnam caused shrapnel to pierce his right 
leg and chest.  The shrapnel to the chest collapsed his lung, 
resulting in a chest tube.  

The veteran served in combat in Vietnam where he was wounded 
in action.  For a veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

The November 1971 VA examination revealed shrapnel scars, a 
retained foreign body, and wound residuals.  The veteran is 
service connected for right leg muscle loss, and the scar is 
clearly also from that in-service injury.  See November 1971 
VA examination stating, "there is definite muscle loss the 
entire length of the scar."  Therefore, the veteran is 
entitled to service connection and a separate evaluation for 
his right leg scar.  Given that the veteran filed his claim 
within one year of his separation from active duty, the 
effective date of this grant of service connection is 
September 25, 1971.  38 C.F.R. § 3.400 (2007). 

The November 1971 VA examination also showed a retained 
metallic foreign body in the right axilla and evidence of a 
healed rib fracture consistent with a shrapnel wound to the 
chest.  This qualifies as a disability.  While the veteran is 
service connected for a chest scar associated with this 
incident, these chest injuries have yet to be service 
connected, and it was clearly and unmistakable error for VA 
to fail to so grant entitlement to service connection.  
Hence, entitlement to service connection for residuals of a 
chest shell fragment wound with rib fracture residuals and a 
retained foreign body is granted effective September 25, 
1971.  Id.    

The Board offers no opinion as to what rating should be 
assigned since September 25, 1971 for either the right leg 
scar or residuals of a chest shell fragment wound with 
retained foreign body.

Entitlement to a compensable evaluation for chest scars

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007) chest 
scars are to be rated on limitation of function of the part 
affected.  Under Diagnostic Code 7804, a 10 percent rating is 
warranted when a scar is superficial and painful on 
examination.

In November 1971, an examination of the chest by a VA 
physician revealed a four-inch, well-healed, non-tender scar 
at the left anterior chest below the veteran's nipple; a 
three-and-a-half inch, well-healed, non-tender scar at the 
right lateral upper chest, and a three-quarter inch, well-
healed scar at the left lateral chest, secondary to a chest 
tube.  

At a December 2002 VA examination, the physician noted a nine 
centimeter, nontender, linear scar at the left pectoral chest 
which had a very slightly hypertrophic quality.  He also 
noted two scars on the right flank.  The first was a seven 
centimeter linear scar, with some deformity and 
disfigurement, but basically the scar was linear and non-
tender on palpation.  The second was a four centimeter scar, 
which was nontender to palpation.

At an August 2005 private examination, the examination 
revealed well-healed scars including a chest tube scar, over 
the left lateral chest, and shrapnel scar over the anterior 
aspect of the chest approximately four inches in length 
adjacent to his left nipple.  The scars were described as 
"healed and slightly tender."  The physician also noted 
that the tenderness of the scar on the veteran's chest "is 
relatively mild."

At a June 2006 VA examination, the veteran was examined by 
the same physician as in December 2002.  The physician 
described one scar at the right flank, measuring six 
centimeters by one centimeter; and a second scar at the left 
pectoral chest, measuring nine centimeters by one centimeter.  
These scars were stable, normal in color, not objectively 
painful on palpation, and there was no adherence to 
underlying tissue.  Further, there was no edema, 
inflammation, keloid formation, induration, inflexible, and 
no associated loss of motion.  The scars were superficial, 
not deep, but they were depressed and atrophic throughout 
their entire length and width.  

The third scar, surgical in nature, on the left lateral chest 
area, measured three centimeters by two centimeters.  The 
scar was not tender on palpation.  There was no adherence to 
underlying tissue.  The scar was irregular in its appearance.  
It was not unstable and contour was normal.  The scar was 
superficial and not deep.  There was no edema, inflammation, 
or keloid formation.  The color of the scar was normal, and 
there was no induration, inflexibility, limitation, or loss 
of motion.  

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefore are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

While the Board finds the August 2005 private opinion that 
found the chest scars to be mildly tender to be probative, 
the fact that two other VA medical examinations found that 
the scars were not tender or painful, outweighs this isolated 
finding.  Additionally, the most recent examination (a June 
2006 VA examination) found that the chest scars were not 
tender or painful on palpation.  Moreover, no examination of 
record found that the chest scars were productive of any 
limitation of chest wall function.  Therefore, the Board 
affords more probative weight to the identical findings in 
two VA examinations and finds that as the preponderance of 
the evidence is against the veteran's claim, a compensable 
evaluation for chest shell fragment wound scars is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The February 1972 rating decision in failing to grant service 
connection for a right leg shell fragment wound scar, and 
residuals of a chest wound with retained foreign body and rib 
fracture residuals was clearly and unmistakably erroneous.  
Entitlement to service connection for a right leg shell 
fragment wound scar, and residuals of a chest wound with 
retained foreign body and rib fracture is granted.

Entitlement to a compensable evaluation for shell fragment 
wound scars on the chest is denied.


REMAND

The Board finds that a new VA examination must be provided to 
the veteran to fully assess his right leg muscle injury.  The 
most recent examination in June 2006 was not sufficient 
because the examiner did not address any symptoms that would 
qualify the veteran for an increased rating.  Therefore, the 
claim is remanded for a new examination.  

The representative has also alleged that VA has not 
adequately fulfilled its duty to assist as required under the 
Veterans Claims Assistance Act of 2000.  He requests that the 
RO again attempt to obtain the veteran's service medical 
records that describe his original in-service injury, and 
highlights some private medical records that are not in the 
record, and may be relevant to the appellant's claims.
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.

2.  The RO should make an additional 
attempt to obtain the veteran's service 
medical records, to include specifically 
requesting any such records in the 
veteran's possession.  The RO also should 
obtain the appropriate release forms from 
the veteran as to any private medical 
records he identified, including those 
from Providence Hospital or his records 
from his June 2002 appointment with an 
orthopedic surgeon, and obtain the 
appropriate records.  All attempts to 
secure these records must be documented in 
the claims file.

3.  Thereafter, the RO should have an 
appropriate VA physician examine the 
veteran and all pertinent records, 
including any newly-obtained evidence, to 
determine the nature and extent of his 
right lower leg shell fragment wound.  The 
veteran's claims folder must be provided 
to the examiner for review.  The physician 
should provide all relevant tests that he 
or she deems necessary, including X-rays 
and tests of strength and endurance 
compared with the sound side.  The 
physician should comment specifically as 
to whether the veteran has indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with the sound side.  If 
the physician finds the veteran possesses 
these symptoms, he or she should further 
comment as to whether palpation shows loss 
of deep fascia or muscle substance, or 
soft flabby muscles in the wound area, and 
whether muscles swell and harden 
abnormally in contraction. 

4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file before the file is 
returned to the Board for further 
appellate consideration.

Thereafter, the RO The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


